(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, de la faz de la demanda en esto caso presentada resulta que Pablo Vázquez Ortiz, causante de los demandados, ins-cribió a su favor en 1893 la posesión de la finca objeto de la acción reivindicatoría en este caso ejercitada y que continuó en posesión de la misma en concepto de dueño pública y pacíficamente y sin in-terrupción hasta que la vendió en 9 de septiembre de 1903 a Jaime Váquer ante el notario José Mariano Capó, quien continuó pose-yéndola en igual forma, pasando luego a sus herederos, los cuales la vendieron a los actuales dueños, los demandados y apelados Lili Blondet Delannoy y Manuel Haddock;
Por cuanto, los demandados y apelados interpusieron entre otras la excepción previa de prescripción, que fué declarada con lugar, dic-tándose sentencia contra' los demandantes por entender la corte inferior que la demanda no es susceptible de enmienda;
Por cuanto, desde 1893 en que se inició la posesión del causante de los demandados hasta el 1939 en que se radicó la demanda de este pleito han transcurrido 46 años, período que excede de los treinta años que fija la ley para la prescripción extraordinaria.
Por Cuanto, no vemos cómo en las condiciones expuestas pueden los demandantes enmendar con éxito la demanda, pues prescindiendo *968de la prescripción extraordinaria, resulta también que la acción está prescrita desde el año 1913 puesto que habiendo inscrito Vázquez la posesión, al vender a Jaime Váquer en 1903 adquirió éste de buena fe (ya que la mala fe no se presume) y con justo título, cual es el de comprayenta, siendo de aplicación la prescripción de diez 'años que señala el artículo 1857 del Código Civil y la cual se completó en septiembre de 1913;
PoR cuanto, también están prescritas las acciones de nulidad ale-gadas en la demanda, para el ejercicio de las cuales fija la ley un término de cuatro años;
PoR TANTO, vistos los artículos 1857 antes citado y los 1859 y 1860 del mismo cuerpo legal, se confirma la sentencia apelada que dictó la Corte de Distrito de Guayama el día 24 de abril de 1941.